                         Case 1:19-cv-11934-RA Document 8 Filed 01/22/20 Page 1 of 1
                                                        U.S. Department of Justice

                                                                   United States Attorney
                                                                   Southern District ofNew York
                                                                   86 Chambers Street          k,: ' :   :     ,
                                                                   New York, New York 10007

                                                                   January 22, 2020
                                                                                               IV~ lJv~ U
           VIA ECF
           Hon. Ronnie Abrams                                                                  US DC-SONY
           United States District Judge
           United States District Court                                                        DOCUMENT
           40 Foley Square                                                                    / ELECTRO~ICALLY FILED
           New York, New York 10007                                                           'DOC#:
                                                                                                             ---:-.---,.--
                   Re:     Felicien v. Bowes, et al., No. 19 Civ. 11934 (RA)                   I)\ TE        FILED: 1/2__7 /1_-0
                                                                                          I,;;. ___ _                 I    I



           Dear Judge Abrams:

                   This Office represents the government in this action in which plaintiff seeks an order
           compelling U.S. Citizenship and Immigration Services ("USCIS") to adjudicate her Petition to
           Remove Conditions on Residence (Form 1-751 ). On behalf of the government, I write
           respectfully to request that the initial conference presently scheduled for January 31, 2020 be
           adjourned to a date at least one week after March 9, 2020, the day the government's response to
           the complaint is due.

                   The extension is respectfully requested because this Office is still investigating the facts
           and circumstances of this matter is still determining its litigation position with regard to its
           response to the complaint. In addition, USC IS has scheduled plaintiff for an interview in regards
           to her Form 1-751 for February 4, 2020. Therefore, the government anticipates that the requested
           adjournment will provide adequate time for USCIS to interview plaintiff and then determine
           what next steps may be necessary in this case, or adjudicate plaintiffs Form 1-751, which would
           render this action moot. This is the government's first request to adjourn the initial conference.
           Plaintiff's counsel consents to this request.

                   I thank the Court for its consideration of this letter.

Application granted. The initial conference scheduled for          Respectfully submitted,
January 31, 2020 is hereby adjourned to March 24, 2020 at
11 :00 a.m. The joint letter and proposed case management          GEOFFREY S. BERMAN
plan shall be filed no later than March 17 202                     United States Attorney

SO ORDERED.                                                  By:    s/ Simon Nakajima
                                                                   SIMON NAKAJIMA
                                 Hon. Ronnie Abrams
                                                                   Special Assistant United States Attorney
                                 1/22/2020                         Telephone: (212) 637-2770
                                                                   Facsimile: (212) 637-2786
                                                                   E-mail: simon.nakajima@usdoj.gov

           cc: Counsel of record (via ECF)
